Texas Court of Criminal Appeals
                                                                           W<^
P. O. Box 12308


Austin, TX 78711




To Whom It May Concern,

Please note I have moved and my new address is Brennen LBledsoe 202 Fairway, Chandler, TX 75758. If
you have any questions I can be reached at (903) 508-7937. Thank you for your attention in this matter.



Thank You,




Brennen Bledsoe
                                                                                RECEIVED IN
                                                                        COURT OF CRIMINAL APPEALS

                                                                                 FEB 19 2015

                                                                              Abel Acosta, Clerk